The trial was had by the court without a jury, and judgment rendered for plaintiffs.
It may be said that the judgment was rendered on June 9, 1931; the appeal was taken, *Page 490 
and security for costs given and approved on May 11, 1932; and the question of jurisdiction to entertain the appeal is presented. Section 6127, Code; Colbert County v. Tennessee Valley Bank, 225 Ala. 632, 144 So. 803; Hildebrand v. First Nat. Bank of Fairfield, 221 Ala. 216, 128 So. 219; Collins Paving Co. v. Holseapple, 221 Ala. 308, 128 So. 599; Thompson v. State ex rel. Reeves, 216 Ala. 348, 113 So. 296; City of Troy v. Murphree, 214 Ala. 118, 107 So. 83.
The appeal, taken after the time prescribed by statute, will be dismissed ex mero motu, because this court is without jurisdiction to consider same. Snider v. Funderburk, 209 Ala. 663,96 So. 928; Boshell v. Phillips, 207 Ala. 628, 93 So. 576; Bickley v. Hays, 183 Ala. 506, 62 So. 767.
Appeal dismissed.
ANDERSON, C. J., and BROWN and KNIGHT, JJ., concur.